UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6081


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVERY DERON SUMTER, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge.   (3:10-cr-01160-CMC-3; 3:12-cv-00010-CMC; 3:12-cv-02641-
CMC)


Submitted:   June 18, 2013                 Decided:   June 28, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Avery Deron Sumter, Appellant Pro Se.       John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Avery    Deron    Sumter   seeks     to      appeal    the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2013)    motion.     The   order   is   not      appealable     unless   a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      § 2253(c)(1)(B)      (2006).            A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this   standard       by       demonstrating    that

reasonable      jurists    would   find    that      the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).

           We have independently reviewed the record and conclude

that Sumter has not made the requisite showing.                  Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        DISMISSED




                                      2